
	

113 HR 4608 IH: WARD Act
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4608
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Ms. Lee of California (for herself, Mr. Broun of Georgia, Ms. Slaughter, Mr. Massie, Mr. Hastings of Florida, Mr. Garamendi, Mr. Stockman, Mr. Yoho, Mr. Jones, Mr. Amash, Mr. Posey, Mr. Conyers, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the Authorization for Use of Military Force, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the War Authorization Review and Determination Act or WARD Act.
		2.Report to Congress
			(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to
			 Congress, in writing, a report setting forth each operation or other
			 action that is being carried out pursuant to the Authorization for Use of
			 Military Force (Public Law 107–40; 50 U.S.C. 1541 note) as of the date of
			 the submission of the report.
			(b)FormThe report shall be submitted in unclassified form but may contain a classified annex as
			 appropriate.
			3.Operations and other actions under Authorization for Use of Military Force
			(a)In generalWithin 60 days after a report is submitted pursuant to section 2(a), the President shall terminate
			 each operation or other action described in the report, unless a joint
			 resolution described in subsection (b) with respect to the operation or
			 other action is enacted into law in accordance with such subsection.
			(b)Joint resolution described
				(1)In generalFor purposes of this section, a joint resolution referred to in subsection (a) is a joint
			 resolution of the two Houses of Congress, which does not contain a
			 preamble, and the sole matter after the resolving clause of which is as
			 follows: That Congress approves the ____ as contained in the report submitted to Congress pursuant to
			 section 2(a) of the War Authorization Review and Determination Act on
			 _____. with the first blank space being filled with a description of the applicable operation (or
			 operations) or other action (or other actions) and the second blank space
			 being filled with the appropriate date.
				(2)Expedited congressional proceduresThe provisions of section 6 of the War Powers Resolution (50 U.S.C. 1545) shall apply to a joint
			 resolution described in paragraph (1) to the same extent as such section 6
			 applies to a joint resolution or bill under that section.
				4.Repeal of Authorization for Use of Military Force
			(a)In generalThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby
			 repealed.
			(b)Effective dateThe repeal contained in subsection (a)—
				(1)takes effect on the date that is 240 days after the date of the enactment of this Act; and
				(2)applies with respect to each operation or other action that is being carried out pursuant to the
			 Authorization for Use of Military Force initiated before such effective
			 date.
				5.Rules of construction
			(a)In generalNothing in this Act—
				(1)shall be construed as limiting or prohibiting any authority of the President under any provision of
			 law other than the Authorization for Use of Military Force (Public Law
			 107–40; 50 U.S.C. 1541 note); or
				(2)shall be construed as limiting or prohibiting any authority of the President to respond to, or to
			 prevent imminent attacks, on the United States, its territorial
			 possessions, its embassies, its consulates, or its Armed Forces abroad,
			 consistent with and limited to the President’s constitutional powers and
			 responsibilities as Commander-in-Chief.
				(b)Authorization for future operations or other actionsNothing in this Act shall be construed as limiting or prohibiting any authority of the President to
			 submit to Congress proposed legislation to authorize operations or other
			 actions relating to the use of military force initiated on or after the
			 effective date described in section 4(a).
			
